          Case 1:19-cv-10429-PBS Document 1 Filed 03/08/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                      )
EUFRY CABRAL                                          )
     Plaintiff,                                       )
                                                      )
v.                                                    )       Civil Action No.: 19-10429
                                                      )
CHRISTOPHER PALLADINI                                 )
& METROPOLITAN LAW ENFORCEMENT                        )
COUNCIL, INC.                                         )
     Defendants,                                      )
                                                      )

                             COMPLAINT AND JURY DEMAND

                                       INTRODUCTION

     This is a civil action for violations of Eufry Cabral’s constitutional rights brought under

federal law pursuant to 42 U.S.C. § 1983 and § 1988, and state law pursuant to M.G.L. c. 12,

§ 11I. Mr. Cabral alleges that a Franklin Police Department officer used excessive force against

him in violation of the Fourth and Fourteenth Amendments to the United States Constitution, the

Massachusetts Civil Rights Act, and that the Metropolitan Law Enforcement Council, Inc. was

complicit in those violations. Specifically, Mr. Cabral alleges that Franklin Police Department

police officer Palladini who was also a Metropolitan Law Enforcement Council, Inc. SWAT

team member shot him in the arm and hand without just cause. Consequently, Mr. Cabral

required medical attention, underwent surgery, and today exhibits the permanent physical and

emotional scars from the incident.

                                            PARTIES

1.   Plaintiff Eufrey Cabral (hereinafter “Plaintiff Cabral”) at all times relevant to this

     Complaint was a resident of Boston, Suffolk County, Massachusetts.
          Case 1:19-cv-10429-PBS Document 1 Filed 03/08/19 Page 2 of 9



2.   Defendant Christopher Palladini (hereinafter “Defendant Palladini”) at all times relevant to

     this Complaint was a duly appointed police officer for the Franklin Police Department. His

     actions alleged in this Complaint were taken under color of the laws of the Commonwealth

     of Massachusetts, and the Town of Franklin. He is sued in his individual capacity.

3.   Defendant Metropolitan Law Enforcement Council, Inc. (hereinafter “Metro-LEC”) is a

     nonprofit corporation organized under the laws of the Commonwealth of Massachusetts

     having a principal place of business at 1003 Main Street, Millis, Norfolk County,

     Massachusetts. At all times relevant to this Complaint it used, deployed and supervised

     Defendant Palladini as a Special Weapon and Tactic (hereinafter “SWAT”) team member.

                                 JURISDICTION AND VENUE

4.   This Court has jurisdiction of Plaintiff’s federal claims pursuant to 28 U.S.C. § 1331 and

     supplemental jurisdiction of his state-law claim pursuant to 28 U.S.C. § 1367.

5.   Venue is proper in this district under 28 U.S.C. § 1391(b). On information and belief, the

     Defendants reside in this judicial district, and the events, actions and/or omissions giving

     rise to Plaintiff’s claims occurred within this judicial district.

                                               FACTS

6.   Plaintiff Cabral incorporates and realleges the allegations of paragraphs 1 through 5 as if

     fully stated herein.

7.   On or about March 15, 2016, Plaintiff Cabral along with four of his family members and/or

     close friends rented a room at the Motel 6, located at 125 Union Street, in Braintree,

     Massachusetts.

8.   The Motel 6 clerk assigned them to room 226.

9.   They all proceeded to room 226 and spent the night there without incident.




                                                   2
           Case 1:19-cv-10429-PBS Document 1 Filed 03/08/19 Page 3 of 9



10.   On or about March 16, 2016, Plaintiff Cabral and his family members and/or close friends

      awoke in room 226.

11.   Unbeknownst to Plaintiff Cabral that afternoon the Braintree Police Department and the

      Quincy Police Department were setting up surveillance outside of the Motel 6.

12.   At about the same time, the Metro-LEC SWAT team was gathering at the Braintree Police

      Department in preparation to execute a pending search warrant for room 226.

13.   Simultaneously, an officer of the Braintree Police Department went to the Quincy District

      Court and applied for said search warrant, which was subsequently authorized and issued

      by a clerk.

14.   Thereafter, that same officer went to the Braintree Police Department and provided the

      Metro-LEC SWAT team with a copy of the search warrant.

15.   At approximately 4:00 PM, this same officer learned that four individuals were exiting

      room 226. Two of the individuals, Jancarlos Perez and Jassel Castillo, entered a 2015

      Dodge Journey and drove away from the scene. The other two individuals, Manuel

      Martinez Alfidis Victorino, entered a grey 2016 Ford Explorer and they also drove away

      from the scene.

16.   Plaintiff Cabral remained the sole occupant of room 226, and shortly before and after 4:00

      PM, he had been watching television and falling in and out of sleep while lying on the bed

      furthest away from the front door to the room.

17.   At approximately 4:25 PM, the entire Metro-LEC SWAT team arrived at the rear of the

      Motel 6 in several vans. Upon arrival, several members of Metro-LEC SWAT team

      prepared to gain access to room 226 to serve and execute the search warrant.




                                                3
           Case 1:19-cv-10429-PBS Document 1 Filed 03/08/19 Page 4 of 9



18.   Subsequently, the Metro-LEC SWAT “entry team” consisting of nine members, one of

      whom was the Defendant Palladini, and the “rake and break team” consisting of two

      members, ascended the stairs to the second floor of the Motel 6 and made their way down

      the open air walkway to room 226.

19.   Once outside of room 226, SWAT team member Baker, who had a key card inserted the

      card into the front door lock. Immediately, a light turned green on the door lock indicating

      the door could be opened. SWAT team member Baker opened the door.

20.   The door only opened about 6-inches due to the latch bolt being engaged on the back of the

      door. As a result, Defendant Palladini kicked in the door with his left foot and the door

      flung open.

21.   The Metro-LEC SWAT team and Defendant Palladini team announced “Police – search

      warrant!”

22.   At that time, the inside of the room 226 was observed by Defendant Palladini to be dimly

      lit or dark.

23.   Defendant Palladini, nevertheless, saw Plaintiff Cabral lying on the bed furthest from the

      front door. For officer safety, Defendant Palladini ordered Plaintiff Cabral to “put his

      hands up!” and to “get on the ground!”

24.   Meanwhile, the door rebounded causing Defendant Palladini to kick-in the door a second

      time.

25.   Simultaneously, to the left of the door, the “rake and break team” broke the window to

      room 226, and SWAT team member Cohoon who was to the right of the door threw a noise

      flash device into the room.




                                                 4
           Case 1:19-cv-10429-PBS Document 1 Filed 03/08/19 Page 5 of 9



26.   In order to comply with Officer Palladini’s verbal commands, Plaintiff Cabral started

      raising his hands and began to slide off the bed to get onto the floor.

27.   As Plaintiff Cabral was attempting to slide off the bed to get on the floor, Defendant

      Palladini discharged his firearm – an AR15.

28.   Plaintiff Cabral was struck by a bullet that was discharged from Defendant Palladini’s

      firearm.

29.   Defendant Palladini then went over to the bed and found Plaintiff Cabral lying across the

      bed face down with his left hand hanging off the edge of the bed. SWAT team member

      West covered Plaintiff Cabral while SWAT team members Ingham and McMillan placed

      him in handcuffs. SWAT team members Hodson and West then rolled him onto his back.

30.   At about that time, two cellphones were found on the bed. One was located underneath

      Plaintiff Cabral while the other one was located near his head at the edge of the bed.

31.   SWAT team members then summonsed the Tactical Emergency Medical Services

      (hereinafter “TEMS”) team into the room to provide medical treatment to Plaintiff Cabral.

32.   A short time later, Emergency Medical Technicians (hereinafter “EMTS”) from Brewster

      Ambulance arrived on the scene and took over treatment of Plaintiff Cabral from the

      TEMS team.

33.   After evaluating Plaintiff Cabral, EMTS determined Plaintiff Cabral needed additional

      medical treatment. As a result, Plaintiff Cabral was escorted by EMTS and SWAT team

      members to an ambulance on the grounds of the Motel 6.

34.   Subsequently, under a police escort Plaintiff Cabral was taken to South Shore Hospital for

      further treatment.




                                                  5
             Case 1:19-cv-10429-PBS Document 1 Filed 03/08/19 Page 6 of 9



35.     At South Shore Hospital, it was determined Plaintiff Cabral had sustained a deep skin

        abrasion and/or laceration to his right forearm, a 3 to 4 millimeter metallic object was

        imbedded in his left thumb, and he was experiencing some auditory discomfort all of which

        was attributable to the shooting and the noise flash device.

36.     Plaintiff Cabral injuries were dressed and he was given some medication for the pain by

        medical personnel at South Shore Hospital. He was then discharged and was told to

        follow-up with medical providers, if he continued to experience pain and discomfort.

37.     The following day and several days after that Plaintiff Cabral continued to experience pain

        and discomfort so he sought follow-up treatment at Boston Medical Center.

38.     On March 24, 2016, to alleviate the pain and discomfort Plaintiff Cabral underwent surgery

        to remove the 3 to 4 millimeter metallic object imbedded in his left thumb at Boston

        Medical Center.

39.     Several days, weeks, and months after the incident, Plaintiff Cabral experienced loss of

        sleep, loss of appetite, nightmares, nausea, vomiting, flashbacks, hypervigilance and

        anxiety. To address these symptoms, Plaintiff Cabral was evaluated by a physiatrist, and

        met with a licensed social worker at Boston Medical Center.

40.     Prior to the incident, Plaintiff Cabral had worked at repairing and refinishing motor

        vehicles and reselling them. However, because of the injuries he sustained and the

        treatment he underwent it took several months for him to return to work.

                                      COUNT I
                       FEDERAL CIVIL RIGHTS ACT 42 U.S.C. § 1983
                     AGAINST DEFENDANT CHRISTOPHER PALLADINI

41. Plaintiff Cabral incorporates and realleges the allegations of paragraphs 1 through 40 as if

      fully stated herein.




                                                   6
             Case 1:19-cv-10429-PBS Document 1 Filed 03/08/19 Page 7 of 9



42. Defendant Palladini used unreasonable and excessive force against Plaintiff Cabral.

43. Defendant Palladini assaulted Plaintiff Cabral as he attempted to comply with his commands.

44. Defendant Palladini’s actions deprived Plaintiff Cabral of his well-established rights under

   the Fourth, and Fourteenth Amendments to the United States Constitution.

45. Defendant Palladini’s actions were taken in reckless disregard of Plaintiff’s constitutional

   rights.

46. As a direct and proximate result of Defendant Palladini’s actions, Plaintiff Cabral suffered

   the injuries and damages described above.

                             COUNT II
     VIOLATION OF MASSACHUSETTS CIVIL RIGHTS ACT: M.G.L. c. 12, § 11I
             AGAINST DEFENDANT CHRISTOPHER PALLADINI

47. Plaintiff Cabral incorporates and realleges the allegation of paragraphs 1 through 46 as if

   fully stated herein.

48. Defendant Palladini threatened, intimidated, and physically coerced Plaintiff Cabral even

   though he was complying with his commands.

49. Defendant Palladini violated Plaintiff Cabral’s civil rights under the Massachusetts Civil

   Rights Act, M.G.L. c. 12, § 11I, by threats, intimidation, and coercion.

50. As a direct and proximate result of Defendant Palladini’s actions, Plaintiff Cabral suffered

   the injuries and damages described above.

                              COUNT III
     FEDERAL CIVIL RIGHTS ACT 42 U.S.C. § 1983 MONELL CLAIM AGAINST
      DEFENDANT METROPOLITAN LAW ENFORCEMENT COUNCIL, INC

51. Plaintiff Cabral incorporates and realleges the allegations of paragraphs 1 through 50 as if

   fully stated herein.




                                                 7
          Case 1:19-cv-10429-PBS Document 1 Filed 03/08/19 Page 8 of 9



52. Defendant Metro-LEC had a duty to properly train SWAT team members and responsibly

   supervise SWAT team members before, during and after an operation.

53. Furthermore, Defendant Metro-LEC SWAT team members had a duty to exercise reasonable

   care in responding to and interacting with Plaintiff Cabral.

54. Defendant Metro-LEC’s failure to train and supervise its SWAT team members during the

   above-described operation resulted in Plaintiff Cabral being struck by a bullet discharged

   from its SWAT team member’s firearm.

55. Thereafter, Defendant Metro-LEC’ failed to discipline any of its SWAT team members for

   their involvement in the shooting.

56. As a direct and proximate result of Defendant Metro-LEC’s actions, Plaintiff Cabral suffered

   the injuries and damages described above.

                                    PRAYERS FOR RELIEF

WHEREFORE, Plaintiff Cabral prays that this Honorable Court award:

           1. Compensatory damages against all Defendants jointly and severally;

           2. Punitive damages against all Defendants;

           3. The costs of this action, including reasonable attorneys’ fees; and

           4. Such other and further relief as this Court may deem necessary and appropriate.

                               REQUEST FOR A JURY TRIAL

       Plaintiff Eufry Cabral requests a jury trial on all issues.




                                                  8
        Case 1:19-cv-10429-PBS Document 1 Filed 03/08/19 Page 9 of 9



                                   Respectfully submitted,
                                   EUFRY CABRAL
                                   By his Attorney:

                                   /s/ William Roa
                                   William Roa
                                   BBO # 654416
                                   The Law Office of William Roa
                                   90 Canal Street, 4th Floor
                                   Boston, MA 02114
                                   (617) 426-9001
DATED: March 8, 2019               williamroaesq@gmail.com




                                      9
